DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with PAUL KEMPF (Reg. no. 39,727) on 10 DEC 2021.

The application (specifically, claims 16, 18 and 28) has been amended as follows:
Claim 16 now reads:
16. (Currently Amended) A sensor unit for detecting a spatial temperature profile, comprising: 
at least one substrate with a first surface and a second surface situated at least regionally opposite the first surface, wherein the substrate is configured at least regionally to be flexible; 
at least one adhesion means arranged at least regionally on the first surface and/or on the second surface for attaching the sensor unit to at least one measurement body; and 

wherein the at least one sensor field comprises at least two sensor elements each comprising a resistance element that are each adapted for recording a temperature, and which are arranged at different positions on the second surface of the at least one substrate; and 
wherein the at least two sensor elements are formed at least in regions from a common central trace, which is a common ground connection, arranged on the first surface or on the second surface.

Claim 18 now depends from claim 16 and begins:
18. (Currently Amended) The sensor unit according to claim [[17]]16, wherein

Claim 28 now reads: 
28. (Currently Amended) A method for producing a sensor unit for detecting a spatial temperature profile, comprising: 
providing at least one substrate with a first surface and a second surface situated at least regionally opposite the first surface, wherein the substrate is configured at least regionally to be flexible; 
arranging at least one adhesion means, at least regionally, on the first and/or on the second surface of the substrate for attaching the sensor unit to at least one measurement body; and 
arranging at least one sensor field on the second surface of the substrate; 
wherein the at least one sensor field comprises at least two sensor elements each comprising a resistance element that are each adapted for recording a temperature, and which are .

Allowable Subject Matter
Claims 16, and 18-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record Lev et al. (US 20130209846) and Obeidi et al. (US 20130196196), fail to specifically teach the invention as claimed. The specific limitations (recited structurally in independent claim 16 and as method steps in independent claim 28) of method for making/a sensor unit for detecting a spatial temperature profile having at least one substrate with first and second surfaces and configured to be at least regionally flexible with at least one adhesion means arranged on the first and/or second surface for attaching the sensor unit to at least a measurement body in independent claims 16 and 28 when combined with the limitations of at least one sensor field comprising at least two sensor elements each having a resistance element adapted for recording a temperature and having a common central trace which is a ground arranged on the first or the second surface as well as the remaining limitations also in independent claims 16 and 28 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 16 and 18-30. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
In addition, see applicant’s reasoning in amendment/response of 12/03/2021.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s already of record and attached herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855